DETAILED ACTION
Claims 1-11 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	Examiner agrees that the current amendment overcomes the prior art. All rejections are withdrawn and an allowed herein.

Allowable Subject Matter
	Claims 1-11 are allowed. 

	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof teaches: 
	a first compression unit configured to compress, by executing scaling processing on the image data having been applied with the predetermined tone curve, a dynamic range of the image data from the first dynamic range narrower than the first dynamic range, wherein the scaling 
	Claims 2-8 depend from claim 1 and are therefore also allowed. 
	Claim 9 incorporates claim 1 by reference and is therefore allowed for the same reasons as discussed above. 

	Regarding claim 10, the closest known prior art, nor any reasonable combination thereof teaches: 
	compressing by executing scaling processing on the image data having been applied with determined tone curve, a dynamic range of the image data from the first dynamic range to a second dynamic range narrower than the first dynamic range, wherein the scaling processing compresses the dynamic range of the image data without executing digamma processing on the image data having been applied with the predetermined tone curve and while maintaining the predetermined tone curve. 

Regarding claim 11, the closest known prior art, nor any reasonable combination thereof teaches: 
	compressing by executing scaling processing on the image data having been applied with determined tone curve, a dynamic range of the image data from the first dynamic range to a second dynamic range narrower than the first dynamic range, wherein the scaling processing compresses the dynamic range of the image data without executing digamma processing on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666